Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 5/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
	The information disclosure statements filed 12/16/21, 5/25/21, 9/29/20 have been considered.
Oath/Declaration
	Oath/Declaration filed on 9/29/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawamura et al. (U.S. Patent No. 9,754,963).
Referring to figures 1-16b, Kawamura et al. teaches a three-dimensional memory device, comprising:
first and second alternating stacks of insulating layers and electrically conductive layers (132/146; 232/246) located over a substrate (10, figure 15);
a backside trench (79) separating the first and the second alternating stacks, the backside trench laterally extends along a first horizontal direction (see figure 11b);
an array of memory openings (49) vertically extending through the first and the second alternating stacks (132/146; 232/246) in a memory array region (100) in which each layer of the at least one alternating stack is present (see figure 11b);
an array of memory opening fill structures (55) located within the array of memory openings (49), wherein each of the memory opening fill structures comprises a memory film (50) and a vertical semiconductor channel (60);
an array of support pillar structures (155) vertically extending through the first and second alternating stacks (132/146; 232/246) in a contact region in which the electrically conductive layers have variable lateral extents that decrease with a vertical distance from the substrate (see figure 9b); and
a backside trench fill structure (76) located in the backside trench (79) and contacting a first subset of the support pillar structures (see figure 16b).
Regarding to claim 2, wherein at least one support pillar structure (223) within the first subset of the support pillar structures comprises a cylindrical sidewall segment in contact with the insulating layers and the electrically conductive layer of the first alternating stack, and a vertical planar sidewall segment adjoined to the cylindrical sidewall segment and contacting a dielectric material of the backside trench fill structure (see figures 15a-15b).
Regarding to claim 3, the backside trench fill structure (79) comprises an insulating spacer and a backside contact via structure that is laterally surrounded by the insulating spacer (74, see figure 15).
Regarding to claim 4, the first and second alternating stacks (132/146; 232/246) comprise stepped surfaces including an adjoined set of horizontal surfaces and vertical surfaces; a retro-stepped dielectric material portion (165/265) is located on the stepped surfaces of the first and second alternating stacks; and 
the array of the support pillar structures (223) vertically extends through the retro-stepped dielectric material portion (165, see figure 15-16).
Regarding to claim 5, contact via structures (76) vertically extending through the retro-stepped dielectric material portion and contacting a top surface of a respective one of the electrically conductive layers at or underneath the stepped surfaces of the first and second alternating stacks (see figure 16b).
Regarding to claim 6, wherein a second subset of the support pillar (155) structures contacts the insulating layers and the electrically conductive layers of the second alternating stack and the backside trench fill structure (see figure 16).
Regarding to claim 7, wherein a third subset of the support pillar structures (155) is embedded in the first and the second alternating stacks and the retro- stepped dielectric material portion, and is laterally spaced from and does not contact the backside trench fill structure (see figure 15).
Regarding to claim 8, one of the support pillar structures (155) within the first subset of the support pillar structures comprises a vertical semiconductor channel (60), a memory film (50), and a semiconductor oxide liner (52) comprising an oxide of a semiconductor material of the vertical semiconductor channel; and the semiconductor oxide liner directly contacts the backside trench fill structure (see figures 15-16).
Regarding to claim 9, wherein each of the support pillar structures consists essentially of a dielectric material (see col. 9, lines 57-65).
Regarding to claim 10, the first subset of the support pillar structures (155) comprises a row of support pillar structures that are arranged along the first horizontal direction; and top surfaces of the memory opening fill structures and top surfaces of the support pillar structures are located within a same horizontal plane (see figures 15-16).
Regarding to claim 11, the first alternating stack comprises a first tier of first insulating layers and first electrically conductive layers located within a first-tier structure and a second tier of second insulating layers and second electrically conductive layers located within a second-tier structure that overlies the first-tier structure (132/146; 232/246); and a support pillar structure of the array of support pillar structures (155) comprises a first portion vertically extending through the first tier and a second portion vertically extending through the second tier (see figures 15-16).
Regarding to claim 12, the first portion of the support pillar structure (155) comprises a first straight sidewall; the second portion of the support pillar structure (223/323) comprises a second straight sidewall; and the first straight sidewall is adjoined to the second straight sidewall by a laterally protruding portion of the support pillar structure or by a horizontal surface of the support pillar structure (see figure 15-16).
Regarding to claim 13, a three-dimensional memory device, comprising:
first and second alternating stacks of insulating layers and electrically conductive layers (132/146; 232/246)  located over a substrate(10);
a backside trench (79) separating the first and the second alternating stacks, the backside trench laterally extends along a first horizontal direction (see figures 15-16);
an array of memory openings (49) vertically extending through the first and the second alternating stacks in a memory array region in which each layer of the at least one alternating stack is present;
an array of memory opening fill structures (55) located within the array of memory openings, wherein each of the memory opening fill structures comprises a memory film (50) and a vertical semiconductor channel (60);
an array of support pillar structures (155/123/223/323) vertically extending through the first and second alternating stacks in a contact region in which the electrically conductive layers have variable lateral extents that decrease with a vertical distance from the substrate; and
a backside trench fill structure (76) located in the backside trench;
wherein: a first subset of the support pillar structures consists essentially of a dielectric material (155); a second subset of the support pillar structures (123/223/323) comprises a same set of materials as the memory opening fill structures; and the first subset of the support pillar structures is located closer to the backside trench fill structure than the second subset of the support pillar structures (see figure 15-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893